[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 31, 2007
                                     No. 06-11848                       THOMAS K. KAHN
                               ________________________                     CLERK


                         D. C. Docket No. 04-80092-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                            versus

GUADALUPE RAYMOND,

                                                                 Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (May 31, 2007)

Before BIRCH and FAY, Circuit Judges and DUFFEY,* District Judge.

PER CURIAM:


       *
       Honorable William S. Duffey, Jr., United States District Judge for the Northern District
of Georgia, sitting by designation.
         After a careful review of the record and the briefs of the parties and having

entertained oral argument, we AFFIRM. With respect to the issues raised on

appeal, we reach the following conclusions:

A.       Sufficiency of the evidence

         Raymond’s fraud convictions were supported by her admissions, her

statements and conduct evidencing her consciousness of guilt, by the testimony of

accomplice witnesses and through the presentation of borrowers whose testimonies

established that Raymond knowingly prepared and submitted materially false loan

applications.

B.       Propriety of drug dealing evidence

         The district court properly permitted receipt of evidence of certain drug

interdictions since the obstruction count identified that drug smuggling operation

as the particular investigation which Raymond’s conduct sought to impede, and

also because it provided the motive for Raymond’s falsification of certain loan

files.

C.       Propriety of the use of certain deposition testimony

         The district court did not abuse its discretion in ordering and admitting into

evidence the deposition testimony of Edwin Jack since Jack possessed material




                                             2
information which would not have been available at trial unless preserved by

deposition.

D.      Propriety of district court’s refusal to extend immunity to a potential
        witness

        The district court properly declined to confer judicial immunity on Donna

Galloway, for among other reasons, Raymond’s failure to establish the requisite

evidentiary predicate for even the court’s consideration of such an extraordinary

step.

E.      Failure of the district court to grant a mistrial

        The district court did not abuse its discretion in denying Raymond a mistrial

based upon the prosecution’s failure to provide at pretrial Marie Lisa Frederique’s

grand jury transcript since her testimony therein was not exculpatory, its substance

known to Raymond and no prejudice was experienced as a result of its later

disclosure. Moreover, the district court did not abuse its discretion in denying a

mistrial based upon Jack Adderley’s pretrial perusal of Edwin Jack’s deposition

testimony since it did not violate Fed.R.Evid. 615, did not result in prejudice and

was properly addressed by the district court’s permission to permit Adderley to be

cross-examined on the matter.

F.      Failure to sentence Raymond according to the law and record




                                           3
      The district court properly determined Raymond’s base offense level and her

specific offense characteristic level, which was calculated according to the

intended loss of the nine loans which formed the basis of the offenses of conviction

as well as twenty other relevant fraudulent loan transactions. Moreover, Raymond

waived the issue of whether the court erred in enhancing her base offense level for

more than minimal planning, abuse of trust, and obstruction of justice, by

improperly incorporating by reference arguments made before the district court. In

addition, the district court’s consideration of uncharged or acquitted conduct did

not violate United States v. Booker, 543 U.S. 220, 125 S.Ct. 378 (2005), or

Raymond’s constitutional rights. Finally, because the district court considered all

of the factors set forth in 18 U.S.C. § 3553(a), Raymond’s sentence was

reasonable.

      Accordingly, we AFFIRM.




                                          4